DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note about Instant Supplemental Action
This Supplemental Non-Final Rejection is being generated in view of a further explanation of the Double Patent Rejection.

Claim Status
Claims 1-15 have been cancelled. Claims 16-29 have been added. Thus, claims 16-29 are presented for examination.

Claim Objections
Claim 18 is objected to because of the following informalities:

For claim 18:
In line 2, it should be “comprises” instead of “comprising”.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to 

Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,861,311.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application and/or claim of the copending application merely broaden the scope of the claims of the co-pending applications and/or claims of the instant application. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA).

Claim 16 of Instant Application
Claim 1 of Patent ‘311
A system for monitoring personal protection equipment (PPE) compliance comprising:
A system for monitoring use of a personal protection equipment, the system comprising:
a PPE device assigned to a user, wherein the PPE device comprises a sensor module; a personalized user identification (ID) module assigned to a user, wherein the user ID module receives information from the sensor module via wireless communication
a user system worn or carried by a user, the user system comprising: (i) at least one sensor module attached to or incorporated into a personal protection equipment (PPE) device; (ii) a user identification (ID) module configured to 

said wear detection signals indicative of whether the PPE device is being worn by the user
in response to determining that the PPE device is active, send a PPE status indicating that usage of the PPE device is determined to be compliant
wherein the processor is operably configured to communicate, via the wireless interface, information indicating PPE non-compliance to the supervisor console in response to the wear detection signals received via the communication interface
in response to determining that the PPE device is inactive, send a PPE status indicating that usage of the PPE device is determined to be noncompliant
wherein the supervisor console is further configured to generate an alert for the supervisor indicating non-compliance in response to receiving the information indicating PPE non-compliance


Hence, a person having ordinary skills in the art would recognize that the instant application is comprised within the scope of the issued patent ’311.

Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,535,242.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application and/or claim of the copending application merely broaden the scope of the claims of the co-pending applications and/or claims of the instant application. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA).

Claim 16 of Instant Application
Claim 1 of Patent ‘242
A system for monitoring personal protection equipment (PPE) compliance comprising:
A method for monitoring use of a personal protection equipment comprising:
a PPE device assigned to a user, wherein the PPE device comprises a sensor module; a personalized user identification (ID) module assigned to a user, wherein the user ID module receives information from the sensor module via wireless communication
wirelessly pairing a personal protection equipment (PPE) to a user identification mobile device associated with a user; wherein the user identification mobile device comprises unique identification information about the user wearing the PPE

wherein the PPE comprises an attached sensor that outputs a motion signal which facilitates determination when the PPE is in use by sensing motion of the PPE when the user is wearing the PPE
in response to determining that the PPE device is active, send a PPE status indicating that usage of the PPE device is determined to be compliant; in response to determining that the PPE device is inactive, send a PPE status indicating that usage of the PPE device is determined to be noncompliant
wherein when the supervisor console displays that the user, identified based on the unique identification information, is not wearing the PPE when the PPE is required to be worn by the user, a notification is sent, from the supervisor console, to the user to wear the PPE


Hence, a person having ordinary skills in the art would recognize that the instant application is comprised within the scope of the issued patent ’311.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 16:
In line 5, it is unclear whether “a user” is different from user in line 3.
In line 6, it is unclear whether it should be “the personalized user ID module”.
In line 7, it is unclear whether it should be “the personalized user ID module”.

For claim 17:
In line 2, it is unclear whether it should be “the personalized user ID module”.

For claim 19:
In line 1, it is unclear whether it should be “the personalized user ID module”.
In line 2, it is unclear to which part it is referring.
In line 2, “the method” lacks of antecedent basis.
In line 3, it is unclear to which of the “from each of the PP devices” it is referring and it lacks of antecedent basis.

For claim 20:

In line 2, “the method” lacks of antecedent basis.
In line 2, “the supervisor” lacks of antecedent basis.

For claim 21:
In line 1, it is unclear whether it should be “the personalized user ID module”.

For claim 22:
In line 1, it is unclear whether it should be “the personalized user ID module”.
In line 2, it is unclear to who “they are” it is referring.
In line 2, “the work site” lacks of antecedent basis.

For claim 23:
In line 2, “the assigned PPE devices” lacks of antecedent basis.
In line 2, it is unclear whether it should be “the personalized user ID module”.
In line 2, it is unclear to which “that user” it is referring.
In line 3, it is unclear to which “this information” it is referring.

For claim 24:
In line 1, it is unclear whether it should be “the personalized user ID module”.
In line 2, it is unclear to which “at least part of” it is referring.
In line 2, “the method” lacks of antecedent basis.
In line 2, it is unclear whether “a user” is different from previous claims.

For claim 25:
In line 1, it is unclear to which “the sensor modules” it is referring.
In line 2, it is unclear to which “PPE devices” it is referring.
In line 2, “the work site” lacks of antecedent basis.
In line 3, it is unclear whether “a user” is different from previous claims.

For claim 26:
In line 1, “the PPE devices” lacks of antecedent basis.
In line 2, “the following” lacks of antecedent basis.

For claim 27:
In line 2, it is unclear whether it should be “the personalized user ID module”.
In line 3, “the supervisor” lacks of antecedent basis.
In line 3, it is unclear to which “that particular” it is referring.
In line 3, it is unclear to which “that particular PPE” it is referring.

For claim 28:
In line 1, it is unclear whether it should be “the personalized user ID module”.
In line 2, it is unclear whether “PPE device” is different from previous claims.
In line 3, it is unclear whether it should be “the personalized user ID module”.
In line 3, “may” is indefinite as it is unclear whether limitation is inclusive.
In line 3, it is unclear to which “the sensor modules” it is referring.

For claims 17-29:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-29 are rejected under 35 U.S.C. 103 as being unpatentable over Holler et al. (US Patent Application Publication No. 2011/0115629).

Regarding claim 16, Holler further teaches a system for monitoring personal protection equipment (PPE) compliance (Fig. 1) comprising:
a PPE device assigned to a user, wherein the PPE device comprises a sensor module (PPE devices 120 [Paragraph 20], wherein each of the devices 120 are associated with tags 130, sensor 145, readers 140 [Paragraph 25]);
a personalized user identification (ID) module assigned to a user, wherein the user ID module receives information from the sensor module via wireless communication (tags 130 comprise personalized IDs for the user [Paragraph 26], but also the user comprises a badge for ID info [Paragraph 51]), the user ID module configured to:
determine whether the PPE device is active based on the information received from the sensor module (constant and period revision of criterion compliance, thus PPE activation, is performed for each of the PPEs from the sensed data from the sensors/readers [Paragraphs 20, 30-32, 43-46]);
in response to determining that the PPE device is active, send a PPE [status] indicating that usage of the PPE device is determined to be compliant (in the display 192 of Fig. 2 [Paragraph 40] of computer system 150 it is displayed all data and reports of the PPEs sensed by the sensors [Paragraphs 43-44]); and
in response to determining that the PPE device is inactive, send a PPE [status] indicating that usage of the PPE device is determined to be noncompliant (constant and period revision of criterion compliance, thus PPE deactivation, is performed for each of the PPEs from the sensed data from the sensors/readers [Paragraphs 20, 30-32, 43-46]).
Although not explicitly mentioned status, a person having ordinary skills in the art would recognize that the compliance or not of the PPE is actually a status indicator to be informed to the administrators. Holler further discloses that “reports are generated based on status of articles” [Paragraph 44].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the reporting status are the compliance status (as taught by Holler) for the purpose of informing administrators.

Regarding claim 17, Holler further teaches the system of claim 16, further comprising a supervisor console configured to receive PPE status information from the user ID module, and display PPE compliance indication (hence a person having ordinary skills in the art would recognize that a compliance status is shown in display 192 [Paragraph 45], as alarms are generated for compliance and noncompliance status [Paragraph 54]).

Regarding claim 18, Holler further teaches the system of claim 16, wherein the sensor module comprises a motion sensor (it is disclosed that several sensors are considered for the system including for detecting motion [Paragraph 37], hence a person having ordinary skills in the art would recognize that a motion sensor is also considered), and wherein determining whether the PPE device is active comprising receiving motion detection information from the sensor module (a person having ordinary skills in the art would recognize that since a motion action is considered [Paragraph 37], then a motion of a user will determine the activation of the sensor).

Regarding claim 19, Holler further teaches the system of claim 17, wherein the user ID module is configured to repeat at least part of the method for each PPE device that is worn by the user, wherein the supervisor console is operable to display information from each of the PPE devices (a person having ordinary skills in the art would recognize that the process is applied to each of the disclosed PPEs [Paragraph 20]).

Regarding claim 20, Holler further teaches the system of claim 17, wherein the user ID module is configured to repeat the method for multiple users that are monitored by the supervisor, wherein the supervisor console is operable to display information from the multiple users (a person having ordinary skills in the art would recognize that the process is applied to multiple users since it is applied to several environments [Paragraph 20] and thus displayed for each of the users).

Regarding claim 21, Holler further teaches the system of claim 16, wherein the user ID module communicates with the sensor module via Bluetooth (since all wireless protocols are considered for the communication [Paragraph 26], a person having ordinary skills in the art would recognize that Bluetooth is also considered).

Regarding claim 22, Holler further teaches the system of claim 16, wherein the user ID module comprises a user ID card that is worn by the user while they are in the work site (users can use a badge for ID [Paragraph 51]).

Regarding claim 23, Holler further teaches the system of claim 20, wherein the supervisor console is configured to map the assigned PPE devices for each user with the user ID module for that user, and saving this information to a server (each PPE is tracked, and thus mapped, and the information is saved in a server database system 150).

Regarding claim 24, Holler further teaches the system of claim 16, wherein the user ID module is configured to repeat at least part of the method when a user enters a new work site (the system is applied to several work environments [Paragraph 20]).

Regarding claim 25, Holler further teaches the system of claim 16, wherein the sensor modules are attached to each of the PPE devices that will be used in the work site, before the PPE devices are worn by a user (a person having ordinary skills in the art would recognize that the modules would be attached according to the convenience of each of the users [MPEP 2144.04-VI-C]).

Regarding claim 26, Holler further teaches the system of claim 16, wherein the PPE devices comprise one or more of the following: ear muffs, hard hats, helmets, boots, goggles, gloves, suits, hoods gas detectors, protective clothing, hearing protection, bibs, coveralls, safety vests, gas detectors, and respiration systems ([Paragraph 24]).

Regarding claim 27, Holler further teaches the system of claim 17, wherein the supervisor console is configured to process the information from the user ID to generate a personalized alert for the supervisor indicating noncompliance for that particular user and that particular PPE device (alarms are generated for compliance and noncompliance status of each of the PPEs [Paragraph 54]).

Regarding claim 28, Holler further teaches the system of claim 16, wherein the user ID module communicates wirelessly with each sensor module that is attached to a PPE device worn by the user, wherein the user ID module may receive information from all of the sensor modules (PPE 120 communicates wirelessly with sensor 145/reader 140 [Paragraph 26]).

Regarding claim 29, Holler further teaches the system of claim 18, wherein the PPE device is determined to be active when motion is detected by the sensor module (hence a person having ordinary skills in the art would recognize that a compliance status is shown in display 192 [Paragraph 45], as alarms are generated for compliance and noncompliance status [Paragraph 54]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


February 10, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633